Citation Nr: 0433292	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a personality 
disorder.

2. Entitlement to an effective date prior to April 12, 1991 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the veteran's claim of 
entitlement to service connection for a personality disorder.

A June 2000 Board decision granted entitlement to service 
connection for PTSD.  A July 2000 RO rating decision assigned 
a 70 percent evaluation for PTSD, effective April 12, 1991.  
The issue of entitlement to an effective date prior to April 
12, 1991 for the grant of service connection for PTSD was 
raised by the veteran during a November 2001 personal hearing 
at the RO, was denied in a November 2001 Statement of the 
Case, and was timely appealed in January 2002.

In November 2003, the Board remanded this case so that 
appropriate notice could be provided to the veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA).  This was 
accomplished by letter from the VA Appeals Management Center 
(AMC) dated January 21, 2004.  Pursuant to the Board's remand 
instructions, the AMC readjudciated the veteran's claims and 
issued a Supplemental Statement of the Case in May 2004.  The 
veteran was notified of the SSOC, and both he and his 
accredited representative have furnished additional argument.  
The case has been returned to the Board.     


FINDINGS OF FACT

1.  The veteran was diagnosed as having a personality 
disorder in service and thereafter.

2.   The veteran filed an initial claim of entitlement to 
service connection for PTSD on April 12, 1991.

3.  The first reference to PTSD in the medical records was in 
December 1991.

4.  Service connection has been granted for PTSD, effective 
April 12, 1991.


CONCLUSIONS OF LAW

1.  Service connection may not be granted for personality 
disorder as a matter of law.  38 C.F.R. §§ 3.303, 4.9, 4.127 
(2004). 

2.  There is no legal basis to assign an effective date 
earlier than April 12, 1991 for the award of service 
connection for PTSD.  38 U.S.C.A. § 5100 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a personality 
disorder.  He also seeks an effective date for service 
connection for PTSD earlier than the currently assigned April 
12, 1991.

The Board will initially discuss certain preliminary matters 
common to both claims.  The two issues on appeal will then be 
separately analyzed.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case. 
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board initially notes that although as explained below 
there has been full VCAA compliance, the specific issues on 
appeal do not appear to require the application of VCAA 
notice requirements.  

With respect to the issue of service connection for 
personality disorder, as explained below this cannot be 
granted as a matter of law.  In Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter. The 
Board finds that such is the case as to the issue of 
entitlement to service connection for personality disorder. 
Therefore, based on the Court's decision in Manning, the 
Board concludes that the issue is not subject to the 
provisions of the VCAA.

With respect to the issue of the veteran's entitlement to an 
earlier effective date for service connection for PTSD, the 
outcome hinges on evidence which is already of record and has 
been for many years.  No amount of additional development 
could change the outcome.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice is not required where there 
is no reasonable possibility that additional development will 
aid the veteran].

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the VCAA may be applicable (and as 
explained above the Board does not believe that this is so), 
for reasons explained immediately below the Board finds that 
the provisions of the VCAA have been appropriately complied 
with.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. §5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

As was noted in the Introduction, in November 2003 the Board 
remanded this case so that a VCAA notice letter which met the 
requirements of Quartuccio could be provided to the veteran.  
The VCAA notice letter was sent by the AMC to the veteran, 
with a copy to is representative, in January 2004.  The 
letter provided a list of potential evidence which the 
veteran could send to VA.  This possible evidence included 
"any medical reports you have".  [January 21, 2004 VCAA 
letter, page 2.]  
The VCAA letter specifically informed the veteran that for 
its part VA was responsible for obtaining records from 
federal agencies, including the military, VA hospitals and 
the Social Security Administration.  [VCAA letter, page 4.]

The VCAA notice letter also informed the veteran "if you 
have any new evidence that is not yet of record and you wish 
us to assist you in obtaining this evidence and [sic] we will 
assist you in obtaining this evidence."  [VCAA letter, page 
2.]
 
Crucially, the veteran was informed by means of this letter 
and its enclosures as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf. The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. The Board notes that even though 
the letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b). 

The Board also notes that the SSOC was issued in May 2004, 
prior to the expiration of the one-year period following the 
January 2004 VCAA notification letter. However, this does not 
render the VCAA notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____), made effective from November 9, 2000, 
specifically addresses his matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period cited in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to the most 
recent adjudication of the case by the AMC in May 2004.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that to the extent that VCAA notice 
was required the veteran received adequate notice regarding 
the evidence needed to substantiate his claim and which 
evidence the VA would obtain for him and which evidence he 
was expected to provide.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The RO has obtained the veteran's service medical records and 
post service medical treatment records.  The file includes 
all communications from the veteran which are pertinent to 
his earlier effective date claim.  Nothing further in the way 
of evidence needs to be obtained, and the veteran has not 
suggested that any evidence which is pertinent to this appeal 
has not been secured.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  The veteran 
testified at a RO hearing in November 2001.  He has not 
requested a hearing before a Veterans Law Judge.

1. Entitlement to service connection for a personality 
disorder.

The veteran seeks service connection for a personality 
disorder.  In essence, he appears to contend that because a 
personality disorder was diagnosed during service, service 
connection should be granted therefor.
  


During service, the veteran was diagnosed with a passive-
aggressive personality.  
A VA examiner diagnosed schizotypal personality disorder in 
June 1991.  The most recent psychiatric examination in the 
record, in August 1996, does not include a diagnosis of 
personality disorder but instead diagnosed PTSD.  As 
indicated elsewhere in this decision service connection has 
been granted for PTSD.   For the sake of argument, the Board 
will assume that a personality disorder exists.

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  

The Board is mindful of the following quote from the Court:

               As to the personality disorder, the Board was 
clearly correct 
               in its finding that such disorders are 
developmental in nature, 
               and, therefore, not entitled to service 
connection.  Regulatory 
               authority provides that personality disorders 
will not be 
               considered as disabilities . . . .  See 38 
C.F.R. §§ 4.9, 4.127 
               (1991).  Therefore, as a matter of law there 
is no . . . . disability.
	
Beno v Principi, 3 Vet. App. 439, 441 (1993).

Thus, as a matter of law, the veteran's claim cannot be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where 
the law and not the evidence is dispositive, the claim must 
be denied because of a lack of entitlement under the law]. 
The appeal is therefore denied as to this issue.

Additional comment

The veteran has requested an effective date for service 
connection for personality disorder as of the date of his 
separation from military service.  Since service connection 
cannot be and is not being granted for personality disorder, 
the matter of an effective date is moot. 

2. Entitlement to an effective date prior to April 12, 1991 
for an award of service connection for post-traumatic stress 
disorder (PTSD).

The veteran is also seeking an effective date for service 
connection for PTSD earlier than the currently assigned April 
12, 1991.  In essence, appears to he contend that because he 
was mentally ill from the day he left service he should be 
compensated therefor.

Factual background

The veteran left military service in August 1969.  It appears 
that he filed a claim for VA educational benefits in 1976 and 
made inquiry as to remaining educational benefits in 1984.  
His initial claim of entitlement to VA compensation and 
pension (C&P) benefits was a VA Form 21-526, Veteran's 
Application for Compensation and Pension, filed on April 12, 
1991.  In that form, the veteran specifically requested 
service connection for PTSD.  

The first medical record in the file is the report of a June 
1991 VA C&P examination, referred to in the Board's 
discussion above, which did not diagnose PTSD but instead 
diagnosed schizotypal personality disorder and opiate 
dependence.  The first reference to PTSD is contained in a VA 
outpatient treatment record dated December 9, 1991which 
stated that the veteran "may have mild PTSD".  

The subsequent procedural history of the veteran's PTSD claim 
is lengthy and complex, including an appeal to the Court.  
Service connection for PTSD was eventually awarded via a June 
2000 Board decision.  In a July 2000 RO rating decision, an 
effective date of April 12, 1991 was granted.  As has been 
discussed in the Introduction, the veteran subsequently 
challenged the assigned effective date, and this appeal 
followed.  

Relevant law and regulations

Effective dates

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

For a claim of entitlement to service connection, the 
effective date is the date following separation from service 
or the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date is the date of the receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2004).

Claims

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 
38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155 (2004).

In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits or to reopen, if the report 
relates to the disability which may establish entitlement.  
38 C.F.R. § 3.157 (2004).

Analysis

The veteran has indicated that he wishes an effective date of 
August 13, 1969, the day after he separated from military 
service, as the effective date of entitlement to service 
connection for PTSD.  He himself has advanced no cogent legal 
argument in support of this claim, merely stating that he was 
mentally ill in service and therefore he should be awarded VA 
compensation from the day after he was separated from 
service.  As discussed below, the veteran has alluded to a 
claim he allegedly filed in 1969.  His very able 
representative has been unable to present any specific 
argument in favor of an earlier effective date because there 
is none.

As explained in the law and regulations section above, 
service connection is ordinarily granted based on the date of 
receipt of the claim.  In this case, the veteran's claim of 
entitlement to service connection for PTSD was received on 
April 12, 1991.

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The objective record 
demonstrates that prior to April 1991 the veteran did not 
submit any claim, either formal or informal, for service 
connection for a psychiatric disorder or for any other 
disability for that matter.  No medical evidence of any kind 
was of record prior to that date, and PTSD was not even 
suspected until December 1991.  Accordingly, there exists 
nothing which could be interpreted as an informal claim of 
entitlement to service connection for PTSD.  See 38 C.F.R. 
§§ 3.155, 3.157 (2003).  The veteran's very conscientious 
representative has pointed to no such evidence.  

During a November 2001 personal hearing at the RO, the 
veteran testified that he filed a claim of entitlement to 
service connection for personality disorder in 1969 at "Fort 
Lewis, Washington" on the day of his discharge [hearing 
transcript, page 5].  There is no objective evidence of such 
claim.  

With respect to the contention of the veteran that he filed a 
claim in 1969, setting aside such matters as the place of 
filing (not a VA office) and the fact that the alleged claim 
was not for PTSD, the presumption of administrative 
regularity comes into play. "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties." 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926]. While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level.  The Court specifically held that a statement such as 
the veteran's, standing alone, is not sufficient to rebut the 
presumption of regularity in VA operations.  

The Board additionally observes that the veteran's hearing 
testimony is directly contradicted by the April 1991 VA Form 
21-526, which was certified and signed by the veteran on 
April 11, 1991.  In item 9b, which asked "have you 
previously filed a claim for any benefits with VA?", the 
only box checked by the veteran was "Veterans Educational 
Assistance".  This is consistent with the record on appeal, 
described in the factual background section above, which 
indicated that prior to April 1991 the veteran's only 
communications to VA involved educational benefits.  

To the extent that the Board has to choose between the two 
directly contradictory statements of the veteran, it finds 
the April 1991 statement to be more credible, since at that 
time the matter of an effective date was not then at issue.  
The November 2001 hearing testimony, on the other hand, 
specifically revolved around the matter of an effective date, 
and self interest appears to have played a role in the 
veteran's presentation.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].

In short, there is no objective evidence that the veteran 
ever filed a claim for service connection prior to April 12, 
1991, the presumption of administrative regularity applies 
and the Board discounts the veteran's statements as to the 
purported filing of a claim in 1969.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an earlier effective date for the grant of service connection 
for PTSD because he was mentally ill prior to the date of his 
claim.  Setting aside the matter that PTSD was not in fact 
medically identified until after the date of claim, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board has decided this case based on its application of 
this law to the pertinent facts.  As has been discussed 
above, the veteran initially applied for service connection 
for PTSD on April 12, 1991 and that is the effective date 
which was assigned.     

In summary, for the reasons and bases expressed above the 
Board concludes that there is no legal basis to award an 
effective date for the grant of service connection for the 
veteran's PTSD any earlier than April 12, 1991, the date of 
receipt of his initial claim of entitlement for this.  The 
appeal is therefore denied as to this issue.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a personality disorder is denied.

An effective date prior to April 12, 1991 for an award of 
service connection for PTSD is denied.     




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



